Mr. Chief Justice Wolverton,
after stating the facts, delivered the opinion of the court.
The plaintiffs insist that there exists no right of appeal from the acts of a county school superintendent, in changing the boundaries of his district, to the Superintendent of Public Instruction. If this is so, it is decisive of the case, unless the proceedings on review have also brought up for consideration the action of the county school superintendent in making such change. The Superintendent of Public Instruction is empowered ‘ ‘ to exercise a general superintendence of the county and district school officers and the public schools of this *434state Hill’s Ann. Laws, § 2569. And section 2572 provides that “he shall decide, without cost to the parties appealing, all questions and disputes that may arise under the school laws of the state ; provided, that he may refer any question of importance to the State Board of Education for their decision ; and, provided, that all decisions, regulations, and forms of procedure, on part of the board, in matters of school controversies, shall be regulated and established by such rules of the board as they may establish. All decisions of the Superintendent of Public Instruction and the State Board of Education shall be binding in law until a different decision shall be given in the circuit and supreme courts of the state.” These are the only provisions of the statute to which our attention has - been called which would in any way seem to authorize the Superintendent of Public Instruction to entertain jurisdiction, and to hear and determine matters on appeal from the acts of subordinate. school officers.
The State Board of Education is authorized and empowered (Hill’s Ann. Laws, § 2582, Subd. 2) “to prescribe a series of rules for the general government of the public schools, that shall secure regularity of attendance, prevent truancy, secure and promote the real interests of the schools.” In pursuance of such authority, and for the purposes thereby enumerated and prescribed, the board has adopted certain rules, of which numbers 2 and 8 only are pertinent to the present inquiry. Rule 2 relates to appeals by individuals from the action, order, and decision of district boards of directors to the county school superintendent; and rule 8 provides: “An appeal may be taken from the decision of the county superintendent to the Superintendent of Public Instruction, in the same manner as provided for taking appeals from the district board to the county superintendent, as *435nearly as applicable, except that he shall give twenty days’ notice of the appeal to the county superintendent, and the like notice shall be given to the adverse party. And the decision when made shall, so far as the school department is concerned, be final. This right of appeal shall apply to all cases, except as hereinafter provided, and in any cases of sufficient importance the Superintendent of Public Instruction may bring the matter before the State Board of Education for determination.”
The principle is well settled that, where a particular jurisdiction is conferred upon an inferior court or tribunal, its decision will be final, unless provision is made by statute for an appeal: McGowan v. Duff, 41 Ill. App. 57; Hileman v. Beale, 115 Ill. 355 (5 N. E. 108); In re Storey, 120 Ill. 244 (11 N. E. 209). And it has been said by this court that “appeals for the removal of causes from an inferior to a superior court, for the purpose of obtaining trials de novo, are unknown to the common law, and can only be prosecuted when they are expressly given by statute Town of La Fayette v. Clark, 9 Or. 225. To the same effect, also, see Sellers v. City of Corvallis, 5 Or. 273; City of Corvallis v. Stock, 12 Or. 391 (7 Pac. 524); Barton v. La Grande, 17 Or. 577 (22 Pac. 111). Such being the rule pertaining to inferior tribunals invested with judicial cognizance, it applies with equal or greater cogency to officers and boards whose functions are ministerial, or quasi judicial only, in their character. It may be conceded that the Superintendent of Public Instruction, in the exercise of a general superintendence of school officers in the several counties, would have the authority to revise their acts in fixing or changing the boundaries of school districts, and that he might exercise such authority as an act of original cognizance: State v. Whitford, 54 Wis. 150 (11 N. W. 424); People v. Board of Education, 3 Hun. 177. The power to hear and *436determine matters on appeal would seem to have been in the contemplation of the legislature from the reading of section 2572, wherein the state superintendent is required to decide questions and disputes arising under the school laws without cost to the parties appealing. But there is here involved the right of parties to appeal to his jurisdiction, and, unless given by statute, it does not exist.
1. The language of the two sections alluded to, as defining or^indicating the powers of the Superintendent of Public Instruction, cannot be construed as conferring any such right upon the parties litigant, nor does the statute elsewhere give the remedy. There is no attempt whatever to designate or define the nature or the class of controversies from which an appeal may be taken, nor to indicate what parties to the controversy, if any, are entitled to pursue such remedy. No provisions are thereby made whereby it may be inferred that the legislature even intended to confer any right on the litigants in the nature of a remedy by appeal to a higher functionary for redress, if not satisfied with the action of the officer entertaining original jurisdiction. The remedy by appeal is a matter quite distinct within itself, and, unless given by statute to litigants and parties who may feel themselves aggrieved by the action of a subordinate officer or tribunal, the right simply does not exist, and the action of such functionary is final, except as it may be reviewed by the courts upon appropriate proceedings recognized by law. It is true the board of education has prescribed certain rules defining the manner of taking appeals in certain cases ; but, in formulating such rules, it assumed to act only in pursuance of certain statutory powers conferred, and it is very apparent that those powers do not include the authority to give a remedy by appeal from the county school superintendent to the Superintendent of Public Instruction touching matters here in contro*437versy. We are clear that School District No. 16, and its directors, were without the right of appeal to the Superintendent of Public Instruction, and, therefore, that he did not acquire jurisdiction to inquire into the matters of controversy by virtue of the attempted appeal.
2. We are now to consider whether the proceedings and acts of the county school superintendent were properly before the circuit court for review; or, in other words, whether that tribunal obtained jurisdiction to determine the controversy touching them. The statute giving a remedy by writ of review (section 584) has prescribed what the plaintiff shall do in order to obtain the writ. Among other things, he is required to describe in his petition therefor, with convenient certainty, the decision or determination sought to be reviewed, and to set forth therein the errors alleged to have been committed. We must, therefore, look to the petition for the ascertainment of the matters which it is sought to have reviewed, and of the tribunal whose errors it is sought to have corrected. The petition in the case at bar-describes very definitely and certainly the decision and determination of the Superintendent of Public Instruction, given and rendered upon the alleged appeal from the county school superintendent, and, in a narrative of the proceedings had and determined, has also specified with some precision the determination of the county school superintendent, but it alleges error only regarding the action of the superior officer. The plaintiffs have thus indicated very clearly that their purpose was to secure a review of the acts and proceedings of the latter officer merely, and, we think, by statutory intendment, the petition became the measure of the court’s jurisdiction to hear and determine concerning the matters and proceedings which have been certified up, under and in pursuance of its directions, manifested by the writ. It is true that the county school *438superintendent was made defendant, and the prayer of the petition was that he also be required to certify up his record; but no errors were assigned touching his action in the premises, and the only purpose of procuring such record was to enable the court the more readily to determine the errors assigned regarding the action of the Superintendent of Public Instruction, he having considered the matter as one of original cognizance. We hold, therefore, that the circuit court did not acquire jurisdiction by the writ to review the acts and determination of the county school superintendent: Brody v. Township Board, 32 Mich. 272. The case of Woodruff v. Douglas County, 17 Or. 314 (21 Pac. 49), is cited as an authority for the entertainment of such jurisdiction ; but it relates to an appeal from the circuit court, and the assignment of errors in the notice therefor, it being there determined that it was not necessary to the conferring of jurisdiction upon this court that an error relating to the jurisdiction of the court below should be specified in the notice of appeal. In the present case the respondents are seeking to have this court affirm the determination of the lower court in a matter wherein it had never acquired jurisdiction by the petition for the writ to pass upon or decide. The judgment of the court below will therefore be reversed, and the case remanded with directions to reverse and vacate the decision, order, and determination of the Superintendent of Public Instruction in setting aside the order of the county school superintendent.
Keversed.